Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-12-2007

USA v. Ishola
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-2365




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Ishola" (2007). 2007 Decisions. Paper 443.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/443


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
BLD-340                                                   NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT

                                  NO. 07-2365
                               ________________

                        UNITED STATES OF AMERICA

                                         v.

                               KAZEEM ISHOLA,
                                    a/k/a
                              JOHN ALEXANDER,
                                    a/k/a
                               ROBERT HUTTON,
                                    a/k/a
                               DANIEL LAROCHE

                                 Kazeem Ishola,
                                      Appellant
                    ____________________________________

                  On Appeal From the United States District Court
                      For the Middle District of Pennsylvania
                           (D.C. Crim. No. 03-CR-00102)
                  District Judge: Honorable William W. Caldwell

Submitted For Possible Summary Action Under Third Circuit LAR 27.4 and I.O.P. 10.6
                                August 9, 2007

    Before: MCKEE, FUENTES AND VAN ANTWERPEN, CIRCUIT JUDGES

                           (Filed: September 12, 2007)

                           _______________________

                                   OPINION
                           _______________________
PER CURIAM

         Kazeem Ishola appeals from an order of the United States District Court for the

Middle District of Pennsylvania, denying his petition for a writ of coram nobis. As the

appeal presents no substantial question, we will summarily affirm the order of the District

Court.

         Following a guilty plea, Ishola was convicted of conspiracy to commit

identification fraud pursuant to 18 U.S.C. §§ 1028(a)(7), (b)(2)(B) and (f) in January

2004. He did not file a direct appeal or a motion to vacate or set aside his sentence

pursuant to 28 U.S.C. § 2255. In April 2007, Ishola filed a petition for a writ of error

coram nobis. The District Court construed the petition as raising three claims: (1) the

Government violated the plea agreement by not resolving who opened and obtained

money from certain bank accounts; (2) Ishola’s counsel, the prosecutor, and the Court

overlooked the substantial assistance he provided in identifying the leader of the

conspiracy; and (3) a possible argument that Ishola’s substantial assistance warranted a

reduction of sentence.

         The District Court properly found that Ishola could seek relief using coram nobis,

as he had served his sentence for the conviction, but was continuing to suffer continuing

consequences. However, we agree with the District Court that because Ishola could have

pursued his claims on direct appeal or in a motion filed pursuant to § 2255, he failed to

show sound reasons for failing to seek relief earlier. Thus, Ishola did not meet the

requirements for coram nobis relief. See United States v. Stoneman, 870 F.2d 102, 106

                                              2
(3d Cir. 1989); United States v. Osser, 864 F.2d 1056, 1062 (3d Cir. 1988).

         For the foregoing reasons, we will summarily affirm the order of the District

Court.




                                              3